DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 35, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29, 35, and 42 recite the limitation "the sensor comprises a first sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear if “the sensor” is part of the claimed invention because the display system does not comprise “the sensor”. For examination purposes, the sensor will be interpreted as part of the claimed invention. Examiner recommends applicant amends claims 27, 33, and 40 to detail the display system comprises the sensor.
Claim 29, 35, and 42 recites the limitation "the parameter comprises a first parameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear if “the parameter” is part of the claimed invention because the display system does not comprise “the parameter”. For examination purposes, the parameter will be interpreted as part of the claimed invention. Examiner recommends applicant amends claims 27, 33, and 40 to detail the display system comprises the parameter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 27, 30, 32-33, 36, 38-40, and 44 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Danek et al. (US 2007/0265639).
Regarding claim 27, an invention relating to surgical instruments, Danek discloses (Figs. 6A-E) a display system (10) communicatively couplable to a sensor (52) of a surgical instrument (18) and an image capture device [i.e. endoscopic devices (Par. 0067)], the sensor configured to sense a parameter associated with an end effector (44) of the surgical instrument [i.e. temperature of tissue adjacent end effector] (Par. 0042-0043, 0070, 0073, 0076), the display system comprising: a display screen (130 & 132); and a control circuit (14) coupled to the display screen, the control circuit configured to: receive video data from the image capture device; receive sensor data associated with the parameter from the sensor; cause the display screen to display a video feed according to the video data received from the image capture device; and cause the display screen to display a graphical representation of the end 
Regarding claim 30, Danek discloses the display system of claim 27. Danek further discloses wherein the parameter comprises a temperature of the tissue clamped by the end effector [i.e. tissue clamped between legs of basket wherein one of the legs has an electrode having the sensor that senses tissue temperature] (Par. 0042-0043).
Regarding claim 32, Danek discloses the display system of claim 27. Danek further discloses. Danek further discloses wherein the graphical representation of the parameter is superimposed on the video feed (Par. 0067).
Regarding claim 33, an invention relating to surgical instruments, Danek discloses (Figs. 6A-E) a display system (10) communicatively couplable to a sensor (52) of a surgical instrument (18) and an image capture device [i.e. endoscopic devices (Par. 0067)], the sensor configured to sense a parameter corresponding to a surgical function performed by an end effector (44) of the surgical instrument [i.e. temperature of tissue adjacent end effector] (Par. 0042-0043, 0070, 0073, 0076), the display system comprising: a display screen (130 & 132); and a control circuit (14) coupled to the display screen, the control circuit configured to: receive video data from the image capture device; receive sensor data associated with the parameter from the sensor; cause the display screen to display a video feed according to the video data received from the image capture device; and cause the display screen to display a graphical representation of the parameter rendered with and along a periphery of the video feed (Par. 0039, 0043, 0067, 0070, 0073, 0076).
Regarding claim 36, Danek discloses the display system of claim 33. Danek further discloses wherein the parameter comprises a temperature of the tissue clamped by the end effector [i.e. tissue clamped between legs of basket wherein one of the legs has an electrode having the sensor that senses tissue temperature] (Par. 0042-0043).

Regarding claim 39, Danek discloses the display system of claim 33. Danek further discloses wherein the graphical representation comprises at least one of a graph or an icon (131; Fig. 6E).
Regarding claim 40, an invention relating to surgical instruments, Danek discloses (Figs. 6A-E) a display system (10) communicatively couplable to a sensor (140) of a surgical instrument (18) and an image capture device [i.e. endoscopic devices (Par. 0067)], the sensor configured to sense a distance between an end effector (44) of the surgical instrument and a target site [i.e. treated areas, untreated areas, and/or next site (Par. 0079)] (Par. 0078 & 0088-0091), the display system comprising: a display screen (130 & 132); and a control circuit (14) coupled to the display screen, the control circuit configured to: receive video data from the image capture device; receive sensor data associated with the distance from the sensor; cause the display screen to display a video feed according to the video data received from the image capture device; and cause the display screen to display a graphical representation of the end effector rendered with and along a periphery of the video feed; wherein the graphical representation of the end effector corresponds to the distance between the end effector and the target site (Par. 0039, 0067, 0070, 0078-0080, 0088-0089).
Regarding claim 44, Danek discloses the display system of claim 40. Danek further discloses wherein the graphical representation of the distance is superimposed on the video feed (Par. 0067).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al. (US 2007/0265639) as applied to claim 27 above, and further in view of Lemelson et al. (US 2005/0206583).
Regarding claim 28, Danek discloses the display system of claim 27. Also, Danek discloses the system may have any number of visual displays for displaying treatment information, treatment parameters, virtual maps, positioning, or other data useful to the medical practitioner (Par. 0066) and the visual display may be any type associated with endoscopic devices (Par. 0067). Danek fails to explicitly disclose further comprising a wearable heads-up display comprising the display screen.
In an analogous art of surgical displays, Lemelson teaches a wearable heads-up display comprising the display screen (Par. 0061-0063).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Danek to have a wearable heads-up display comprising the display screen. Doing so would be advantageous to an individual performing detailed procedures in which seeing the normal field of view, while also having access to and seeing in that field of view a variety of forms of data relating to the procedure (Par. 0060), as taught by Lemelson.
Regarding claim 29, Danek, a modified by Lemelson, discloses the display screen of claim 28. Danek further discloses (Figs. 6A-6E) wherein: the sensor comprises a first sensor (52); the parameter comprises a first parameter [i.e. temperature of tissue adjacent end effector] (Par. 0042-0043, 0070, 0073, 0076); the display screen comprises a first display screen (130 & 132); the graphical representation comprises a first graphical representation (131; Par. 0067, 0070, 0076); the surgical instrument comprises a second sensor (140) configured to sense a second parameter corresponding to a second surgical function performed by the end effector of the surgical instrument [i.e. treated areas, untreated areas, and/or next site (Par. 0079)] (Par. 0078 & 0088-0091). Also, Danek discloses the system may have any number of visual displays for displaying treatment information, treatment parameters, virtual maps, positioning, or other data useful to the medical practitioner (Par. 0066) and the visual display may be any type associated with endoscopic devices (Par. 0067).
However, Danek fails to explicitly disclose the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed.
Lemelson teaches the wearable heads-up display comprises a second display screen; and a control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed (Par. 0061-0064, 0069-0070, 0085-0086).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Danek, in view of Lemelson, to have the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed. Doing so would be advantageous to an individual performing detailed procedures in which seeing the normal field of view, while also having access to and seeing in that field of view a variety of forms of data relating to the procedure (Par. 0060), as taught by Lemelson.
Claim 31 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al. (US 2007/0265639) in view of Lemelson et al. (US 2005/0206583), as applied to claim 28 above, and further in view of Burbank (US 2010/0016853).
Regarding claim 31, Danek, as modified by Lemelson, discloses the display system of claim 27. However, Danek fails to disclose further comprising: an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system.
In the same field of endeavor, which is surgical instruments, Burbank teaches (Figs. 1 & 5A-B) an adapter (510) configured to couple a surgical instrument (150) to a robotic system (100; Par. 0025 & 0046), the adapter comprising a rotatable body (512-514) configured to engage with a mounting portion (110) of the surgical instrument (Fig. 5B; Par. 0051-0052); wherein movement of the rotatable body is configured to cause articulation [i.e. pitch] of the end effector when the mounting portion of the surgical instrument is coupled to the adapter (Par. 0041, 0045, 0051); wherein a display system (140) is coupled to the robotic system (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Danek, in view of Lemelson, to have an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system. Doing so would provide specific degrees of freedom for movement of the effector (Par. 0003), as taught by Burbank.
Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al. (US 2007/0265639) as applied to claim 33 above, and further in view of Lemelson et al. (US 2005/0206583).
Regarding claim 34, Danek discloses the display system of claim 33. Also, Danek discloses the system may have any number of visual displays for displaying treatment information, treatment parameters, virtual maps, positioning, or other data useful to the medical practitioner (Par. 0066) and the visual display may be any type associated with endoscopic devices (Par. 0067). Danek fails to explicitly disclose further comprising a wearable heads-up display comprising the display screen.
In an analogous art of surgical displays, Lemelson teaches a wearable heads-up display comprising the display screen (Par. 0061-0063).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Danek to have a wearable heads-up display comprising the display screen. Doing so would be advantageous to an individual performing detailed procedures in which seeing the normal field of view, while also having access to and seeing in that field of view a variety of forms of data relating to the procedure (Par. 0060), as taught by Lemelson.
Regarding claim 35, Danek, a modified by Lemelson, discloses the display screen of claim 34. Danek further discloses (Figs. 6A-6E) wherein: the sensor comprises a first sensor (52); the parameter comprises a first parameter [i.e. temperature of tissue adjacent end effector] (Par. 0042-0043, 0070, 0073, 0076); the display screen comprises a first display screen (130 & 132); the graphical representation comprises a first graphical representation (131; Par. 0067, 0070, 0076); the surgical instrument comprises a second sensor (140) configured to sense a second parameter corresponding to a second surgical function performed by the end effector of the surgical instrument [i.e. treated areas, untreated areas, and/or next site (Par. 0079)] (Par. 0078 & 0088-0091). Also, Danek discloses the system may have any number of visual displays for displaying treatment information, treatment parameters, virtual maps, positioning, or other data useful to the medical practitioner (Par. 0066) and the visual display may be any type associated with endoscopic devices (Par. 0067).
However, Danek fails to explicitly disclose the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed.
Lemelson teaches the wearable heads-up display comprises a second display screen; and a control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed (Par. 0061-0064, 0069-0070, 0085-0086).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Danek, in view of Lemelson, to have the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed. Doing so would be advantageous to an individual performing detailed procedures in which seeing the normal field of view, while also having access to and seeing in that field of view a variety of forms of data relating to the procedure (Par. 0060), as taught by Lemelson.
Claim 37 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al. (US 2007/0265639) in view of Lemelson et al. (US 2005/0206583), as applied to claim 33 above, and further in view of Burbank (US 2010/0016853).
Regarding claim 37, Danek, as modified by Lemelson, discloses the display system of claim 33. However, Danek fails to disclose further comprising: an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system.
In the same field of endeavor, which is surgical instruments, Burbank teaches (Figs. 1 & 5A-B) an adapter (510) configured to couple a surgical instrument (150) to a robotic system (100; Par. 0025 & 0046), the adapter comprising a rotatable body (512-514) configured to engage with a mounting portion (110) of the surgical instrument (Fig. 5B; Par. 0051-0052); wherein movement of the rotatable body is configured to cause articulation [i.e. pitch] of the end effector when the mounting portion of the surgical instrument is coupled to the adapter (Par. 0041, 0045, 0051); wherein a display system (140) is coupled to the robotic system (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Danek, in view of Lemelson, to have an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system. Doing so would provide specific degrees of freedom for movement of the effector (Par. 0003), as taught by Burbank.
Claims 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al. (US 2007/0265639) as applied to claim 40 above, and further in view of Lemelson et al. (US 2005/0206583).
Regarding claim 41, Danek discloses the display system of claim 40. Also, Danek discloses the system may have any number of visual displays for displaying treatment information, treatment parameters, virtual maps, positioning, or other data useful to the medical practitioner (Par. 0066) and the visual display may be any type associated with endoscopic devices (Par. 0067). Danek fails to explicitly disclose further comprising a wearable heads-up display comprising the display screen.
In an analogous art of surgical displays, Lemelson teaches a wearable heads-up display comprising the display screen (Par. 0061-0063).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Danek to have a wearable heads-up display comprising the display screen. Doing so would be advantageous to an individual performing detailed procedures in which seeing the normal field of view, while also having access to and seeing in that field of view a variety of forms of data relating to the procedure (Par. 0060), as taught by Lemelson.
Regarding claim 42, Danek, a modified by Lemelson, discloses the display screen of claim 41. Danek further discloses (Figs. 6A-6E) wherein: the sensor comprises a first sensor (140); the display screen comprises a first display screen (130 & 132); the graphical representation comprises a first graphical representation (Par. 0039, 0067, 0070, 0078-0080, 0088-0089); the surgical instrument comprises a second sensor (52) configured to sense a second parameter corresponding to a second surgical function performed by the end effector of the surgical instrument [i.e. temperature of tissue adjacent end effector] (Par. 0042-0043, 0070, 0073, 0076). Also, Danek discloses the system may have any number of visual displays for displaying treatment information, treatment parameters, virtual maps, positioning, or other data useful to the medical practitioner (Par. 0066) and the visual display may be any type associated with endoscopic devices (Par. 0067).
However, Danek fails to explicitly disclose the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed.
Lemelson teaches the wearable heads-up display comprises a second display screen; and a control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed (Par. 0061-0064, 0069-0070, 0085-0086).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Danek, in view of Lemelson, to have the wearable heads-up display comprises a second display screen; and the control circuit is configured to cause the second display screen to display a second graphical representation of the second parameter rendered with and along the periphery of the video feed. Doing so would be advantageous to an individual performing detailed procedures in which seeing the normal field of view, while also having access to and seeing in that field of view a variety of forms of data relating to the procedure (Par. 0060), as taught by Lemelson.
Claim 43 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al. (US 2007/0265639) in view of Lemelson et al. (US 2005/0206583), as applied to claim 40 above, and further in view of Burbank (US 2010/0016853).
Regarding claim 43, Danek, as modified by Lemelson, discloses the display system of claim 40. However, Danek fails to disclose further comprising: an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system.
In the same field of endeavor, which is surgical instruments, Burbank teaches (Figs. 1 & 5A-B) an adapter (510) configured to couple a surgical instrument (150) to a robotic system (100; Par. 0025 & 0046), the adapter comprising a rotatable body (512-514) configured to engage with a mounting portion (110) of the surgical instrument (Fig. 5B; Par. 0051-0052); wherein movement of the rotatable body is configured to cause articulation [i.e. pitch] of the end effector when the mounting portion of the surgical instrument is coupled to the adapter (Par. 0041, 0045, 0051); wherein a display system (140) is coupled to the robotic system (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Danek, in view of Lemelson, to have an adapter configured to couple the surgical instrument to a robotic system, the adapter comprising a rotatable body configured to engage with a mounting portion of the surgical instrument; wherein movement of the rotatable body is configured to cause articulation of the end effector when the mounting portion of the surgical instrument is coupled to the adapter; wherein the display system is coupled to the robotic system. Doing so would provide specific degrees of freedom for movement of the effector (Par. 0003), as taught by Burbank.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771           
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771